Court have an inherent power to award an issue to try the validity of a will.Appeal from the decree of the register and assistant justices of Chester county. The plaintiff filed his cavea,t against the probate of the will of John Williams, on the 19th March 1795, and on a hearing in the Eegister’s Court, the same was affirmed on the 22d October following, from which sentence the plaintiff appealed.The despositions of the several witnesses who were examined, were taken in writing and made part of the proceedings in the cause, but were not submitted by them ; and now on motion, that an issue should be directed to try the validity of the will in the proper county, the court awarded such issue. The court said they were possessed of this inherent power, and where there was a contrariety of evidence, it could not receive a proper determination unless by a jury de vioineto.